Case 1:14-cv-00890-KPF Document 497 Filed 03/01/19 Page 1 of 2

Kenneth C. Murphy
477 Madison Avenue
New York, New York 10022

March 1, 2019

By ECF

Hon. Katherine Polk Failla
United States District Judge
Southern District of New York
United States Courthouse

40 Foley Square

New York, NY 10007

Re: The District Attorney of New York County v. The Republic of the
Philippines, et al. 14 Cv. 890 (KPF)(JCF)

Dear Judge Failla:

I write this letter in regard to the Order of the Court (ECF No. 491). Mr. Tuy and I have
conferred but it was made clear to me by the PCGG that I was to interact directly with them
regarding my lien. While it is not my place to determine these issues, it appears to me that there
is a potential conflict of interest between Mr. Tuy and the Republic. As a result, last evening, I
had an approximately forty-five minute Skype call with Comm. Rey Bulay and PCCG attorney
Rebekah Eunice Supapo. At that time, I was informed that the Republic intends to object to my
entire lien and that I was never authorized to be paid in the first instance by the Commission on
Audit. This is, of course, despite the written retainer agreement and several years of payments
having been made. I was informed by Comm. Bulay that he intends to come to New York this
month and wants to meet with me in-person (which I agreed to do). Nevertheless, it does not
appear to me at this juncture that we will be able to come to an agreement on my lien.

If the Court needs any further information, I would be happy to provide the same.

Respectfully Submitted,

OO OE,
Lex MC ——?
enneth C. Murphy a
Case 1:14-cv-00890-KPF Document 497 Filed 03/01/19 Page 2 of 2

Hon. Katherine Polk Failla
March 1, 2019

Page 2

cc: All counsel of record by ECF
